Appeal from an award of compensation under the Workmen’s Compensation Law. Claimant became disabled as the result of the sequel® of lead poisoning contracted in his employment with this employer. The questions raised are causal relation, failure to file a proper claim, and that the disease was not contracted within twelve months previous to the date of disablement. The medical evidence supported the finding of causal relation. A letter containing substantially all of the information that could be furnished by the claimant in a formal notice of claim was filed with and accepted by the State Industrial Board in lieu of a claim. The Board was also of the opinion that the twelve months’ limitation in the first sentence of section 40 of the Workmen’s Compensation Law did not apply because, as it found, the disease had been contracted in the employment of this present employer by whom claimant was employed at the time of his disablement, and he had continued in the same employment with the same employer from the time of contracting the disease to the date of disablement. Award unanimously affirmed, with costs to the State Industrial Board. Present —■ Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.